Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Pub. No. 2015/0243730) of record, in view of Nasu (U.S. Patent Pub. No. 2002/0179947) of record, in view of Zhao (U.S. Patent No. 5,966,613).
	Regarding Claim 1
	FIG. 2 of Cheng discloses a metal-insulator-metal (MIM) capacitor, comprising: a bottom electrode (202a) overlying a substrate (102); a capacitor dielectric layer (204) overlying the bottom electrode; and a top electrode (202b) overlying the capacitor dielectric layer, wherein the top electrode includes a first top electrode layer (106b), a second top electrode layer (110b), and a diffusion barrier layer (108b) disposed 
Cheng fails to explicitly disclose “the diffusion barrier laver comprises a second material in which a majority of grains are equiaxed grains”; “the diffusion barrier layer comprises a plurality of second grain boundaries vertically stacked over one another and continuously extending in a second direction that is approximately perpendicular to the first direction”.
	FIG. 2 of Nasu discloses a similar diffusion barrier layer, wherein the diffusion barrier layer (16b) comprises a second material in which a majority of grains are equiaxed grains; and the diffusion barrier layer comprises a plurality of second grain boundaries vertically stacked over one another and continuously extending in a second direction that is approximately perpendicular to the first direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Nasu. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving oxygen barrier property (Para. 9 of Nasu).

	FIG. 1 of Zhao discloses a similar diffusion barrier layer, wherein a height of a shortest columnar grain in the first top electrode layer (105) comprising a first material is greater than a height of the equiaxed grains in the diffusion barrier layer (103) comprising a second material (Col. 2, Lines 18-28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Zhao. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving conformity (Col. 2, Lines 15-32 of Zhao).

	Regarding Claim 2
	FIG. 2 of Cheng discloses the first and second top electrode layers and the diffusion barrier layer each comprise a metal nitride [0016].
	
	Regarding Claim 5
	FIG. 2 of Cheng discloses the first material and the second material comprise titanium nitride [0016].
	
	Regarding Claim 8
.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Nasu and Zhao, in view of Besling (U.S. Patent Pub. No. 2008/0251921) of record.
	Regarding Claim 3
	Cheng as modified by Nasu and Zhao discloses Claim 1. 
Cheng as modified by Nasu and Zhao fails to explicitly disclose “the metal nitride of the diffusion barrier layer is nitrogen rich”.
	FIG. 6 of Besling discloses a similar diffusion barrier layer, wherein the metal nitride of the diffusion barrier layer (11) is nitrogen rich [0041]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Besling. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving diffusion barrier properties (Para. 41 of Besling).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Nasu and Zhao, in view of Hirota (U.S. Patent Pub. No. 2012/0064689) of record.
	Regarding Claim 10
	Cheng as modified by Nasu and Zhao discloses Claim 5, wherein the bottom electrode comprises titanium nitride [0016]. 

	FIG. 8 of Hirota discloses a similar MIM capacitor, wherein the capacitor dielectric layer comprises a first zirconium oxide layer (105), a second zirconium oxide layer (107), and an aluminum oxide layer (106) disposed between the first and second zirconium oxide layers [0104]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Hirota. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of preventing increase in leakage current (Para. 13 of Hirota).	
		
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu, in view of Moon (U.S. Patent Pub. No. 2007/0222071) of record.
	Regarding Claim 7
	Cheng as modified by Nasu discloses Claim 1. 
Cheng as modified by Nasu fails to explicitly disclose “a maximum thickness of the diffusion barrier layer is at least 10 times less than a maximum thickness of the first top electrode layer”.
	However, said thickness is related to the diffusion and electrical resistances. Therefore, it is considered to be a result effective variable.  The claim to a thickness therefore constitutes an optimization of ranges.  In re Huang, 100 F.3d 135, 40 In re Aller, 105 USPQ 233. See MPEP § 2144.05. Furthermore, FIG. 8 of Moon discloses a similar diffusion barrier layer, wherein a maximum thickness of the diffusion barrier layer (310) is at least 10 times less than a maximum thickness of the first top electrode layer (314) (Claims 3 and 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Moon. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving diffusion barrier properties (Para. 41 of Moon).	

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Cheng’931 (U.S. Patent Pub. No. 2017/0330931) of record, in view of Tendulkar (U.S. Patent Pub. No. 2013/0187110). 
	Regarding Claim 11
	FIG. 2 of Cheng discloses an integrated chip (200), comprising: an interconnect structure overlying a substrate (102), wherein the interconnect structure comprises a conductive via (208) and a wire (206); a bottom electrode (202a) overlying at least one of the conductive wires; a capacitor dielectric layer (204) overlying the bottom electrode; a top electrode (202b) overlying the capacitor dielectric layer, wherein the top electrode comprises: a first top electrode layer; (106b) and a second top electrode layer (110b) 
Cheng fails to disclose “the interconnect structure comprises an alternating stack of conductive vias and wires”; “a second ratio of nitrogen atoms to metal atoms greater than the first ratio”.
	FIG. 1 of Cheng’931 discloses a similar MIM capacitor, wherein the interconnect structure comprises an alternating stack of conductive vias (120) and wires (M1-M5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Cheng’931. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of forming a BEOL interconnection structure (Para. 17 of Cheng’931).	
Cheng as modified by Cheng’931 fails to explicitly disclose “a second ratio of nitrogen atoms to metal atoms greater than the first ratio, and wherein the first ratio is about 1:1”.
	FIG. 5 of Tendulkar discloses a similar integrated chip, comprising a bottom electrode (210); a capacitor dielectric layer (206); a top electrode (102); and a diffusion 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Trinh. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of providing resistance to oxygen diffusion (Para. 66 of Trinh).	

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Cheng’931 and Tendulkar, in view of Trinh (U.S. Patent Pub. No. 2017/0141300) of record. 
	Regarding Claim 13
	Cheng as modified by Cheng’931 and Tendulkar discloses Claim 11.
Cheng as modified by Cheng’931 and Tendulkar fails to explicitly disclose “the second ratio is about 1.0x:1, where x is within a range of about 2 to 5”.
	FIG. 15 of Trinh discloses a similar integrated chip, wherein the second ratio is about 1.0x:1, where x is within a range of about 2 to 5 [0036].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Trinh. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving performance and reliability (Para. 4 of Trinh).

Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Cheng’931 and Tendulkar, in view of Kageyama (U.S. Patent Pub. No. 2012/0199946) of record.
	Regarding Claim 14
	Cheng as modified by Cheng’931 and Tendulkar discloses Claim 11. 
Cheng as modified by Cheng’931 and Tendulkar fails to disclose “a middle electrode overlying the capacitor dielectric layer; and an upper capacitor dielectric layer disposed between the top electrode and the middle electrode”.
	FIG. 6 of Kageyama discloses a similar integrated chip, comprising: a middle electrode (40) overlying the capacitor dielectric layer (6); and an upper capacitor dielectric layer (41) disposed between the top electrode (42) and the middle electrode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Kageyama. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of reducing chip size (Para. 4 of Kageyama).	

	Regarding Claim 15
	Modified Cheng discloses the middle electrode comprises a first middle electrode layer, a second middle electrode layer, and a middle electrode diffusion barrier layer disposed between the first and second middle electrode layers, and wherein the first and second middle electrode layers respectively comprise the metal nitride with the first ratio and the middle electrode diffusion barrier layer comprises the metal nitride with the second ratio.

Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Cheng’931 and Tendulkar, in view of Chen (U.S. Patent Pub. No. 2018/0308635) of record.
	Regarding Claim 14
	Cheng as modified by Cheng’931 and Tendulkar discloses Claim 11. 
Cheng as modified by Cheng’931 and Tendulkar fails to disclose “a middle electrode overlying the capacitor dielectric layer; and an upper capacitor dielectric layer disposed between the top electrode and the middle electrode”.
	FIG. 1 of Chen discloses a similar integrated chip, comprising: a middle electrode (15) overlying the capacitor dielectric layer (14); and an upper capacitor dielectric layer (17) disposed between the top electrode (19) and the middle electrode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Chen. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of increasing the capacitance density (Para. 4 of Chen).	

	Regarding Claim 15
	Modified Cheng discloses the middle electrode comprises a first middle electrode layer, a second middle electrode layer, and a middle electrode diffusion barrier layer disposed between the first and second middle electrode layers, and wherein the first and second middle electrode layers respectively comprise the metal nitride with the first .

Claims 21 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Pub. No. 2015/0243730) of record, in view of Nasu (U.S. Patent Pub. No. 2002/0179947) of record, in view of Spitsberg (U.S. Patent No. 7,150,922).
	Regarding Claim 21
	FIG. 2 of Cheng discloses an integrated chip, comprising: a bottom electrode (202a) overlying a substrate (102); a capacitor dielectric layer (204) overlying the bottom electrode; and a top electrode (202b) overlying the capacitor dielectric layer, wherein the top electrode comprises a first top electrode layer (106b), a second top electrode layer (110b), and a diffusion barrier layer (108b) disposed between the first and second top electrode layers, wherein outer sidewalls of the first top electrode layer, outer sidewalls of the diffusion barrier layer, and outer sidewalls of the second top electrode layer are respectively aligned with one another, wherein the first and second top electrode layers respectively comprise a first material having first grain sizes and the diffusion barrier layer comprises a second material having second grain sizes, wherein a majority of grains in the first material are columnar grains.
Cheng fails to explicitly disclose “a second material having second grain sizes that are smaller than the first grain sizes”; “a majority of grains in the second material are non-columnar grains” and “the diffusion barrier layer comprises a plurality of rows of non-columnar grains vertically stacked on top of one another, wherein the plurality of 
	FIG. 2 of Nasu discloses a similar diffusion barrier layer, wherein the diffusion barrier layer (16b) comprises a second material having second grain sizes; a majority of grains in the second material are non-columnar grains; and the diffusion barrier layer comprises a plurality of rows of non-columnar grains vertically stacked on top of one another, wherein the plurality of rows of non-columnar grains continuously laterally extend between the outer opposing sidewalls of the diffusion barrier layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Nasu. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving oxygen barrier property (Para. 9 of Nasu).
Cheng as modified by Nasu fails to explicitly disclose the second grain sizes are smaller than the first grain sizes; and “a height of a smallest columnar grain in the first and second top electrode layers is greater than a height of the non-columnar grains”.
	FIG. 2 of Spitsberg discloses a similar diffusion barrier layer, wherein a height of a smallest columnar grain (30) in the top electrode layer is greater than a height of the non-columnar grains (32); and the second grain sizes are smaller than the first grain sizes. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Spitsberg. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving oxidation resistance (Col. 1, Lines 16-21 of Spitsberg).

	Regarding Claim 25
	FIG. 2 of Nasu discloses the diffusion barrier layer has a partially crystalline structure.

Claims 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Nasu and Spitsberg, in view of Kageyama.
	Regarding Claim 22
	Cheng as modified by Nasu and Spitsberg discloses Claim 21. 
Cheng as modified by Nasu and Spitsberg fails to disclose “the capacitor dielectric layer comprises a first pair of opposing sidewalls overlying a second pair of opposing sidewalls, wherein a distance between the first pair of opposing sidewalls is less than a distance between the second pair of opposing sidewalls”.
	FIG. 6 of Kageyama discloses a similar integrated chip, wherein the capacitor dielectric layer (6) comprises a first pair of opposing sidewalls overlying a second pair of opposing sidewalls, wherein a distance between the first pair of opposing sidewalls is less than a distance between the second pair of opposing sidewalls. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Kageyama. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of reducing chip size (Para. 4 of Kageyama).	

	Regarding Claim 23


	Regarding Claim 24
	FIG. 6 of Kageyama discloses a conductive via (10) overlying the bottom electrode (5), wherein the conductive via is laterally offset from the outer sidewalls of the top electrode (42) by a non-zero distance, and wherein the conductive via extends through the capacitor dielectric layer (6) to contact a top surface of the bottom electrode (5). FIG. 2 of Cheng discloses the top electrode comprises a first top electrode layer (106b), a second top electrode layer (110b), and a diffusion barrier layer (108b) disposed between the first and second top electrode layers, wherein outer sidewalls of the first top electrode layer, outer sidewalls of the diffusion barrier layer, and outer sidewalls of the second top electrode layer are respectively aligned with one another. Therefore, modified Cheng discloses claimed limitations.
		
Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu and Spitsberg, in view of Obara (U.S. Patent Pub. No. 2007/0046142) of record.
	Regarding Claim 26
	Cheng as modified by Nasu and Spitsberg discloses Claim 21, wherein the diffusion barrier layer has a planar top surface. 
Cheng as modified by Nasu and Spitsberg fails to disclose “a top surface of the first top electrode layer is non-planar and comprises a plurality of recesses, wherein a 
	FIG. 5 of Obara discloses a similar integrated chip, wherein a top surface of the first top electrode layer (5) is non-planar and comprises a plurality of recesses, wherein a bottom surface of the diffusion barrier layer (4) is non-planar and comprises a plurality of protrusions that contact the plurality of recesses. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Obara. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of absorbing film stress (Para. 87 of Obara).	

Claim Objection
Claims 6, 9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 11 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892